             Case 1:19-cv-09301-PGG-SLC Document 32 Filed 08/07/20 Page 1 of 1




                                     RAYMOND NARDO , P . C .
                                            ATTORNEY AT LAW
                                  129 THIRD STREET, MINEOLA, NY 11501
                Phone: (516)248-2121 | Fax: (516)742-7675 | Email Raymondnardo@gmail.com

                                                                   August 6, 2020

       BY ECF

       Hon. Paul G. Gardephe
       United States District Court
       Southern District of New York
       40 Foley Square Courtroom 705
       New York, NY 10007

                      Re:     Hinojosa v. Black Rose Hospitality Group LLC d/b/a The Burgary, et. al.
                              19-CV-9301 (PGG)

       Dear Judge Gardephe,

       I represent the Defendants in the above matter. The matter has resolved, but the final mechanics
       of executing the settlement and transferring the consideration to my escrow account has taken
       longer than expected. As a result, Defendants seek another extension, until August 14, 2020, to
       submit the necessary paperwork for approval pursuant to Cheeks. Plaintiff graciously consents
       to this application.

       Thank you for your consideration.

                                                                   Respectfully submitted,



       RN:rn
       cc:   Justin Reilly, Esq. (by ECF)
Defendants' Letter-Motion (ECF No. 30) is GRANTED. The Order
requiring a joint letter from the parties explaining the failure to submit
their settlement agreement for approval (ECF No. 31) is terminated. The
parties are directed to submit their settlement agreement for approval
by the Honorable Paul G. Gardephe by Friday, August 14, 2020. The Clerk
of Court is respectfully directed to close ECF No. 30.

SO-ORDERED 8/7/2020
